Citation Nr: 1409422	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-13 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran, M.D., and P.T.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserves between December 1986 and May 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in June 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in August 2013.  A transcript of that hearing is of record.


FINDING OF FACT

A chronic back disability did not have its clinical onset during service, arthritis was not diagnosed within the first post-service year, and a back disorder is not otherwise related to active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By a letter dated in April 2008, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's available service, VA, and private medical treatment records have been obtained.  
VA has attempted to obtain the Veteran's complete service treatment records from his U.S. Army Reserve (USAR) service between December 1986 and May 2003.  In July 2008, VA requested separation documents to verify the Veteran's periods of service from the Personnel Information Exchange System (PIES).  There were no records for the Veteran.  In December 2012, the Records Management Center (RMC) was contacted for a search of the Veteran's service treatment records, however, following several searches, the RMC found no such records.  In December 2012, VA contacted the Veteran to inform him that service treatment records could not be located and the Veteran was requested to provide any and all service treatment records he had.  In a January 2013 letter, the Veteran stated that he never received documentation related to his separation from service and was unable to retrieve additional military records.  Thereafter, in a January 2013 correspondence the Veteran was informed by VA that, as all efforts to obtain these records had been exhausted, further
 efforts would be futile.  

During the August 2013 Board hearing, the Veteran's representative stated that all records related to the Veteran's treatment following his July 1989 motor vehicle accident had been associated with the claims file.

In cases where the Veteran's service treatment records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the Veteran regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999.  Given the exhaustive efforts by VA to obtain all of the Veteran's service treatment records, the Board concludes that all available service treatment records for the Veteran have been obtained and associated with the claims file.  The Board also concludes that it is reasonably certain that additional service treatment records for the Veteran do not exist and further efforts to attempt to obtain them would be futile.

The Board notes that the Veteran was afforded a VA examination in March 2010.  The examiner's opinion was rendered by a medical professional following thorough physical examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions. The examiners laid a factual foundation and reasoned bases for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   

Service connection

Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002).  In order to establish service connection for the claimed disorder, there must be evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT or INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2013).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link current disability to service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b) (2013), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a) (2013), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d) (2013), which states that service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

A review of the Veteran's service treatment records reveals that the Veteran was in a motor vehicle accident in July 1989.  The Veteran asserts that his current low back symptoms are due to that accident.

Service treatment records include an August 1990 statement of medical examination and duty status in which it was noted that the Veteran had sustained a back strain due to a car accident on July 16, 1989 on his way to report to active duty for training.  An undated note from an Army outpatient clinic indicated that the Veteran sustained a muscle strain of the neck and left shoulder and was to refrain from physical training for a week.  The available service treatment records are otherwise silent as to any complaint of or treatment for back pain or a back disorder. 

In his March 2008 claim for compensation, the Veteran stated that his back disability began in February 2008.

The earliest treatment records following the Veteran's 2003 separation from service are dated in 2008.  The Veteran's first post-service treatment note records a past medical history of low back pain.  The Veteran's treatment notes also describe multiple symptoms which were eventually related to recent and old strokes.  

A January 2010 administrative decision notes that the Veteran's July 16, 1989 motor vehicle accident occurred in the line of duty.  

A VA spine examination dated in March 2010 describes the Veteran's reports that, on his way to report to active duty, his cab turned over.  He explained that he was evaluated at Ft. Monmouth, New Jersey and diagnosed with a back strain.  He stated that he was treated with Motrin for several weeks and that, although the pain persisted, he did not take any analgesics (pain medication) thereafter.  The Veteran further reported that he had a stroke in 2008 with weakness and numbness on the right side.  X-rays were found to demonstrate mild degenerative changes.  The examiner diagnosed back strain.  

Following a review of the pertinent records, and following and physical examination of the Veteran, the VA examiner opined that it was less likely than not that the Veteran's present back condition was due to or a result of back strain occurring in the Veteran's July 1989 motor vehicle accident.  The examiner noted that the Veteran had a strain which required neither hospitalization nor x-ray and that the back strain thus appeared to be non-severe.  The examiner further supported his conclusion noting that the Veteran reported that he returned to duty requiring Motrin for only a few weeks and not thereafter and noted that there were no back localizing signs or dermatome (areas of the skin) findings.  

The examiner determined that all current  findings were consistent with the Veteran's 2008 stroke.  

At his August 2013 travel Board hearing, the Veteran explained he was treated by the medic in Fort Monmouth following his motor vehicle accident.  The Veteran stated that he went to sick hall for back pain during the course of his service but did not start seeing a physician after discharge until approximately 2007.  The Veteran's representative explained that between his discharge in 2003 and 2007 the Veteran experienced back pain, but that he did not know he could receive treatment from the VA and thus dealt with the back pain without seeking treatment until he sought treatment for other, more serious, issues.  

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a back disorder.  

In order to establish service connection, the evidence must demonstrate that a particular injury or disease resulting in disability was incurred in the line of duty in the active military.  Following the January 2010 finding that the Veteran's 1989 motor vehicle accident occurred in the line of duty, an in-service injury is clearly demonstrated by the evidence of record.  

Further the Veteran presently carries a diagnosis of back strain.  Therefore, to establish service connection, the evidence must at least be in equipoise as to whether there is a nexus between that disability and the Veteran's in-service injury.  

Initially, the evidence does not demonstrate that a chronic back disorder manifested itself to a degree of 10 percent or more within a year of separation from service, there is, in fact, no evidence of any treatment whatsoever within a year of discharge and the Veteran is not competent to diagnose his back pain as a chronic disease.  Thus, a back disorder may not be presumed to be due to service.  38 C.F.R. §§ 3.307, 3.309 (2013).  

The Veteran contends that he experienced back pain in service and thereafter, and that his current disabilities are related to his service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

While the Veteran is competent to describe back pain that he experienced in service and thereafter, his assertions are less credible due to the fact that he stated in his March 2008 claim that his disability began the month prior, and due to the fact that he sought treatment for his back pain around the time he was shown to have sustained strokes.  This suggests a relationship between the Veteran's back symptoms and his strokes.  

Moreover, even assuming that the Veteran experienced intermittent back pain since service, while he is shown to have "mild degenerative changes" of the spine, a chronic disability under 38 C.F.R. § 3.309(a) is not affirmatively shown.  Further, an intervening event, his strokes, has complicated his disability picture.  Thus, while the Veteran is competent to report back pain, he is not competent to make a determination that his back pain is secondary to his 1989 motor vehicle accident as opposed to stroke.  

The VA examiner is competent to make such an etiology determination.  Following a review of the Veteran's claims file and an examination of the Veteran himself, the March 2010 VA examiner determined not only that the Veteran's back injury did not appear to be chronic in service or so severe as to cause continuous pain since service, but also that the Veteran's present back symptoms were instead related to his stroke.

This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale. Accordingly, the opinion is found to carry significant weight.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight and his lay opinion as to the etiology of his symptoms is outweighed by the VA examiner's competent medical opinion.

Hence, based on the foregoing discussion, the Board finds that the Veteran's claim must be denied.  While the Veteran has been diagnosed with back strain, the weight of the medical evidence is against a finding that his back disorder is related to his military service.  On these facts, the preponderance of the objective medical evidence of record is against the claim.  Therefore, the benefit of the doubt doctrine is not for application herein, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disorder is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


